DETAILED ACTION
Claim Status
	Applicant’s amendment filed December 7, 2020 has been entered. Claims 17-18 have been cancelled. Claims 1-16 and 19-22 are pending. Claims 1-16 and 19-22 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 19-22, in the reply filed on December 7, 2020 is acknowledged.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: The table in page 6 recites term “nucleotid”. Applicant should amend the term to recite “Nucleotide”. Table 1, in page 15 is not legible. Applicant should provide a revised Table 1.  
Appropriate correction is required.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821(d) because the Application contains references to sequences in the specification that recite a "SEQ ID NO" (SEQ ID NO: 6 in table 1) but no sequence listing has been filed.  The above reasons are set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.

Claim Objections
Claim 1 is objected to because of the following informalities: The table in claim 1 is not legible. Applicant should provide a revised Table.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2-16 and 19-22) recite a table to describe insertion loci 1, 2 and 3. Firstly, defining the insertion loci by restriction fragments renders the claims indefinite because the nomenclature depends on the particular genome being mapped, the regions as defined from one restriction fragment to another are too broad, and restriction fragments are not a clear or unambiguous way to describe an insertion loci in this case. Different variants of Orf can have different size fragments or lose restriction sites all together. Depending on the restriction fragment being defined, restrictions fragments can overlap, meaning that one restriction fragment can actually encompass two insertion sites. Additionally, it is unclear if each fragment is intended to describe an insertion loci or if it is the combination of restriction fragments for each loci that describe the insertion loci. Regarding the Gene ORFs, it is unclear if the recitation in parentheses are required or not by the claim. Furthermore, it is unclear if each ORF is intended to describe an insertion loci or if it is the combination of ORFs for each loci that describe the insertion loci. Regarding the nucleotide position, it is unclear with respect to which part of the Orf vector the nucleotide position refers. There is no sequence to describe 

Claim 3, which depends from claim 1, recites the limitation “the ORFV promoter”. However, claim 1 recites “at least one promoter”. It is unclear if the limitation of claim 3 refers to all the promoters encompassed by claim 1, or only one.

Claim 4, which ultimately depends from claim 1, recites the limitation “the ORFV promoter”. However, claim 1 recites “at least one promoter”. It is unclear if the limitation of claim 3 refers to all the promoters encompassed by claim 1, or only one. Additionally, claim 4 recites, “SEQ ID NO: 3 (VEGF), SEQ ID NO: 4 (optimized “early”), SEQ ID NO: 5 (7.5 kDa promoter) and SEQ ID NO: 6 (consensus “early”). However, the specification describes SEQ ID NO: 3 as optimized “early”, SEQ  ID NO: 4 as 7.5kDa, SEQ ID NO: 5 as consensus “early” and SEQ ID NO: 6 as VEGF. It is unclear which sequence describes which promoter.

Claim 5, which depends from claim 1, recites the limitation “the promoter”. However, claim 1 recites “at least one promoter”. It is unclear if the limitation of claim 3 refers to all the promoters encompassed by claim 1, or only one.



Claim 10 (claims 11 and 12 dependent therefrom) recites, “the recombinant ORFV vector of any of claim 1”. However, the claims only recite a claim 1. It is unclear to which claim 1 the claim refers.

Regarding claim 19, the phrase "including" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "including"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 describes the location of the insertion loci within the ORFV vector using restriction fragments. While the specification provides in figure 1 a general drawing of the location of HindIII restriction sites that do not include exact nucleotide locations, the specification provides no guidance as to the location of the KpnI, BamHI or EcoRI fragments claimed. Paragraph [0022] of the specification discusses different restriction fragments, but provides no teachings regarding their precise location within the Orf genome. 
Because the specification only discloses the location of HindIII restriction fragments that do not include exact vector locations, nor does it provide guidance as to the location of the KpnI, BamHI or EcoRI fragments claimed. fragments, and the lack of description of any additional fragment by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ning et al. (Generation of recombinant Orf virus using an enhanced green fluorescent protein reporter gene as a selectable marker; BMC Veterinary Research 2011, 7:80; pp. 1-11; provided in an IDS).
Ning et al. describe a recombinant Orf virus (ORFV) vector, which comprises: (1) at least one nucleotide sequence encoding and expressing a foreign gene (Orf viruses based on the enhanced green fluorescent protein reporter gene; abstract), and (2) at least one promoter controlling the expression of the nucleotide sequence (under the control of the early-late VV7.5 promoter; abstract), wherein: the nucleotide sequence is localized in IL3 (flanking regions of the ORFV 113 and ORFV116; abstract) (claim 1); wherein the ORFV promoter is an early ORF promoter (under the control of the early-late VV7.5 promoter; abstract) (claim 3); wherein the early ORF promoter comprises 7.5 kDa promoter (under the control of the early-late VV7.5 promoter; abstract) (claim 4); wherein the promoter is located at a position of nt 28 ± 10 to nt - 13 ± 10 upstream in relation to the nucleotide sequence encoding the foreign gene (pZIPPY-neo/gus vector; claim 5); wherein there is inserted more than one nucleotide sequence encoding and expressing a foreign gene (neo/gus cassette; page 2, first column, third paragraph) (claim 6); wherein the number of the inserted nucleotide sequences encoding and expressing a foreign gene is 2 (neo/gus cassette; page 2, first column, third paragraph) (claim 7), a cell containing the recombinant ORFV vector (ovine fetal turbinate (OFTu) cells; page 2, second column, first paragraph) (claim 10), which is a mammalian cell (ovine fetal turbinate (OFTu) cells; page 2, second column, first paragraph) (claim 11), a pharmaceutical composition containing the recombinant ORFV (the supernatant (viruses) was stored at -80oC for use; page 9, first column, fourth paragraph) (claim 13) or the cell (the cell suspensions were harvested and frozen/thawed; page 9, first column, fourth paragraph) (claim 15) which is a vaccine (obtain candidate vaccine viruses; abstract) (claims 14, 16).
Accordingly, Ning et al. anticipate claims 1, 3-7, 10-11 and 13-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. as applied to claims 1, 3-7, 10-11 and 13-16 above, and further in view of Rziha et al. (Generation of recombinant parapoxviruses: non-essential genes suitable for insertion and expression of foreign genes; Journal of Biotechnology; 83 (2000), 137-145; provided in an IDS).
Ning et al. is directed to Orf viral vectors and anticipates claims 1, 3-7, 10-11 and 13-16 as applied above.
Ning et al. lacks the vector wherein the ORFV is of the strain D1701 (claim 2); further comprising an additional nucleotide sequence encoding and expressing a foreign gene, which is under the control of an early ORFV promoter, and is inserted into an insertion locus which in the ORFV genome is located in the vegf E gene (claim 8); wherein the foreign gene is selected from the group consisting of the following antigens: a viral antigen; a tumor antigen; a tumor associated antigen, including viral tumor associated antigen, including HPV selective viral tumor-associated antigen; a parasitic antigen; and a cytokine (claim 9), wherein the cell is a Vero cell (claim 12).
Rziha et al. is directed to Orf viral vectors and describes a vector wherein the ORFV is of the strain D1701 (recombinant D1701; abstract) (claim 2); further comprising an additional nucleotide sequence encoding and expressing a foreign gene, claim 8); wherein the foreign gene is a viral antigen (recombinant D1701-GVP1 containing three copies of a major antigenic domain of FMDV protein VP1; page 142, second column, second paragraph) (claim 9), wherein the cell is a Vero cell (multiplication in the simian VERO cell line; page 138, second column, second paragraph) (claim 12). Rziha et al. further describe that OV strain D1701 is highly attenuated, exhibits reduced pathogenicity and is an excellent tool for construction of new vaccines (page 138, second column, first paragraph), and the vegf-e locus can be used for the induction of targeted humoral immune response (page 142, second column, first paragraph).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the vector described by Ning et al. and use a D1701 strain with an additional gene in the vegf-e locus as described by Rziha et al. A person of ordinary skill in the art would be motivated to do so in order to have a vector with reduced pathogenicity and induce a humoral immune response from the vector (Rizha et al., (page 138, second column, first paragraph and page 142, second column, first paragraph). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Ning et al. further in view of Rizha et al. render obvious claims 1-16.

Claims 1-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. in view of Rizha et al. as applied to claims 1-16 above, and further in view of Amann et al. (A New Rabies Vaccine Based on a Recombinant Orf Virus (Parapoxvirus) Expressing the Rabies Virus Glycoprotein; Journal of Virology, Vol. 87, No. 3, pp. 1618-1630, 2013; provided in an IDS).
Ning et al. in view of Rizha et al. are directed to Orf viral vectors and render obvious claims 1-16 as described above.
Ning et al. in view of Rizha et al. lack the vector wherein the viral antigen is: a rabies virus antigen, including glycoprotein (RabG); or an influenza A antigen selected from the group consisting of nucleoprotein (NP), hemagglutinin (HA) and neuraminidase (NA) (claim 19).
Amann et al. is directed to Orf viral vectors and describes a vector encoding a RabG viral antigen (Orf virus expressing the rabies virus (RABV) glycoprotein; abstract) (claim 19). Amann et al. further describe that such vector provides protective immune response against severe lethal challenge infection (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the vector described by Ning et al. in view of Rizha et al. and use RabG as the expressed antigen as described by Amann et al. A person of ordinary skill in the art would be motivated do so in order to provide protective immune response against severe lethal challenge infection (Amann et al., abstract). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said skilled artisan 
Accordingly, Ning et al. in view of Rizha et al. and further in view of Amann et al. render obvious claims 1-16 and 19.

Claims 1-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. in view of Rizha et al. as applied to claims 1-16 above, and further in view of Schmeer et al. (US 6,365,393 B1, issued April 2, 2002).
Ning et al. in view of Rizha et al. are directed to Orf viral vectors and render obvious claims 1-16 as described above.
Ning et al. in view of Rizha et al. lack the vector wherein the parasitic antigen is plasmodium antigen (claim 22).
Schmeer et al. is directed to Orf viral vectors and describes a vector encoding a plasmodium antigen (genes or parts of genes from parasites such as toxoplasma; column 7, lines 26-27)) (claim 19). Schmeer et al. further describe that such expression of foreign DNA in the genome of the parapoxviruses elicits a defensive reaction against the pathogens which are represented by the foreign gene (column 1, lines 19-23).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the vector described by Ning et al. in view of Rizha et al. and use a plasmodium antigen as the expressed antigen as described by Schmeer et al. A person of ordinary skill in the art would be motivated do so in order to elicits a defensive reaction against the pathogens which are represented by the foreign gene (Schmeer et al., column 1, lines 19-23). Given the teachings of the prior art and the level of the 
Accordingly, Ning et al. in view of Rizha et al. and further in view of Schmeer et al. render obvious claims 1-16 and 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636